Citation Nr: 1435494	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  Receipt of the Purple Heart is indicated by the DD214.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  An August 2010 decision originally denied service connection for PTSD on the basis that there was no showing of PTSD in the evidence of record.  Within one year, the RO received VA treatment records showing treatment for depression and PTSD symptoms.  See 38 C.F.R. § 3.156(b).  In March 2011, the RO issued a decision confirming and continuing the prior denial.  The Veteran filed a notice of disagreement in September 2011 and ultimately perfected the appeal.     

On his VA Form 9 dated November 2012, the Veteran requested a hearing before a Veterans Law Judge.  However, in a statement dated September 2013, the Veteran cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2013). 

The Board observes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The Board notes that the Veteran was previously represented in this appeal by Noncommissioned Officers Association (NCOA).  However, the Kentucky Department of Veterans Affairs submitted documentation on his behalf in 2013 and the Veteran subsequently submitted a VA Form 21-22 dated March 2014 appointing Kentucky Department of Veterans Affairs as his new representative. 

The Veteran filed claims of entitlement to service connection for PTSD, anxiety disorder, depression, and mood disorder.  Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During a VA psychological examination dated April 2012, the Veteran reported that he has been unemployed since 1988 due to a back injury.  He also reported that he has been in receipt of Social Security Administration (SSA) disability benefits since 1991.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Moreover, it is unclear as to whether the Veteran is in receipt of SSA benefits solely because of his back injury.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and mood disorder due to his military service in the Republic of Vietnam, to include witnessing and carrying dead bodies.  The Board notes that his personnel records document receipt of the Purple Heart.  

VA mental health evaluations by K.J., M.D., a VA psychiatrist, document diagnoses of PTSD.  See, e.g., a VA treatment record dated July 2011.  Further, T.E., LCSW, diagnosed the Veteran depression following a May 2012 VA mental health evaluation.  She also diagnosed the Veteran with anxiety disorder following a January 2013 mental health evaluation.  Finally, D.C., PMHNP-BC, a former VA adult psychiatric mental health nurse practitioner, reported in an August 2013 letter that she had treated the Veteran for PTSD.  

Conversely, the Veteran has been afforded three VA psychological examinations by different examiners which do not document diagnoses of PTSD.  Specifically, the Veteran was afforded a VA examination in July 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with an acquired psychiatric disorder, reporting that the only symptoms that the Veteran endorses are sleep problems and mild irritability.  Further, he did not meet the diagnostic criteria for any DSM-IV mental disorder because he denied significant distress or impairment as a result of those symptoms.  

The Veteran was also afforded a VA psychological examination in February 2011.  The VA examiner noted a review of VA mental health evaluations that documented a diagnosis of PTSD.  Although the VA examiner declined to diagnose the Veteran with PTSD, he noted that the Veteran suffers from depressive disorder, not otherwise specified (NOS) but opined that this diagnosed disorder is not related to the Veteran's combat stressors during military service.  

The Veteran was provided an additional VA psychological examination in April 2012.  In declining to diagnose the Veteran with PTSD, the VA examiner noted that although the Veteran has received treatment associated with a diagnosis of PTSD, the receipt of treatment is not a diagnostic criterion for PTSD, nor is there evidence in the published empirical literature that a diagnosis of PTSD is at least as likely as not to be valid because one receives treatment associated with it.  Further, the diagnoses of PTSD appeared to have been made through the use of an unstructured interview with the Veteran.  Pertinently, current research indicates that the use of a structured interview, e.g. CAPS, is significantly and statistically superior in assessing for PTSD versus an unstructured interview.  The examiner further noted that while it is possible to have the existence of PTSD-related symptoms, the symptom may not meet DSM-IV diagnostic criteria for persistence and severity to warrant the diagnosis of PTSD.  

Although the February 2011 and April 2012 VA examinations in particular noted a review of previous VA mental health evaluations that documented diagnoses of PTSD, these examinations did not address the Veteran's diagnosed anxiety and the etiology of such.  The Board also notes that the Veteran's wife submitted a statement dated December 2011 which documents the Veteran's longstanding symptoms of social isolation, sleep impairment, and intrusive thoughts of his combat experience during service in Vietnam.  This statement was not considered by the April 2012 VA examiner.  

In light of the foregoing, the Board finds that a medical opinion that considers the more recent diagnoses of PTSD, depression, and anxiety as well as the Veteran's wife's report of the Veteran's longstanding psychiatric symptoms would be probative in ascertaining the etiology of the Veteran's claimed acquired psychiatric disorder.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Thereafter, refer the case to a VA psychiatrist or psychologist.  The examiner should review the entire claims folder, and provide an opinion as to the following:

a)  Identify any current acquired psychiatric disorder.  If the examiner determines that the Veteran does not suffer from an acquired psychiatric disorder, please reconcile this opinion with VA mental health evaluations by K.J., M.D.; G.C., SW; J.T., SW; R.J., SW; T.E., LCSW; and D.C., PMHNP-BC which all   indicate diagnoses of PTSD; as well as a mental health evaluation by T.E., LCSW dated January 2013 which indicates a diagnosis of anxiety and another mental health evaluation by T.E., LCSW which indicates a diagnosis of major depression.  

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his combat experience in Vietnam.  The examiner's attention is directed to the December 2011 statement submitted by the Veteran's wife which documents the Veteran's mental health symptoms since discharge from service.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the examiner indicates that they cannot respond to the Board's questions without examination of the Veteran, such should be afforded to the Veteran.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



